718 S.E.2d 368 (2011)
STATE of North Carolina
v.
Bobby R. GRADY.
No. 249P11.
Supreme Court of North Carolina.
August 25, 2011.
Bobby Grady, for Grady, Bobby R.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
C. Branson Vickory, III, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of June 2011 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wayne County:
"Dismissed by order of the Court in conference, this the 25th of August 2011."